695 S.E.2d 267 (2010)
In the Matter of Lea Lange LONDON.
No. S10Y1264.
Supreme Court of Georgia.
June 1, 2010.
Paula J. Frederich, General Counsel State Bar, Jenny K. Mittleman, Asst. General Counsel State Bar, for State Bar of Georgia.
McNeill Stokes, Atlanta, for London.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of a special master, Albert O. *268 English, who recommends accepting Respondent Lea Lange London's (a/k/a Lea London Podany)[1] petition for voluntary discipline in which she requests that this Court accept the voluntary surrender of her license to practice law. London filed her petition after the State Bar petitioned this Court for appointment of a special master pursuant to Bar Rule 4-106(a) to recommend the appropriate discipline for her violation of Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct. The maximum penalty for a violation of Rule 8.4(a)(2) is disbarment. Because we agree that a surrender of license is appropriate, we accept London's petition.
In her petition London, who has been a member of the Bar since 1995, admits that on May 22, 2008, she pled guilty in the Superior Court of White County to one count of distribution of a controlled substance (Fentanyl), and one count of crossing a guard line with and delivering a controlled substance (Fentanyl) to an inmate. London was initially sentenced on March 12, 2009, but the Court thereafter issued orders amending that sentence on June 8, 2009 and on August 21, 2009. As London's offenses are felonies, she admits that her convictions constitute a violation of Rule 8.4(a)(2) and requests that, as appropriate discipline, this Court accept a voluntary surrender of her license to practice law (which she recognizes is tantamount to disbarment). The Bar has no objection to the acceptance of London's petition and the special master recommends accepting it.
We have reviewed the record and agree to accept London's petition for the voluntary surrender of her license. Accordingly, the name of Lea Lange London (a/k/a Lea London Podany) hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. London is reminded of her duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.
NOTES
[1]  State Bar No. 456610.